DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Election/Restriction
2.	Applicant’s election of the SD claims 1-14, with traverse, has been acknowledged. 
Applicant contends that the examination of all claims would not be a serious burden since the claims of two inventions are directed to a structure of the SD and a method of making the SD. 
However, the above argument is respectfully traversed. The restriction requirement set forth in the previous Office Action shows that the alternative method as proposed by the examiner would be distinct from the process claimed. Additionally, the search is not coextensive and is not without a serious burden as evidenced by the distinct and different fields of search for the process and product as clearly cited in the previous restriction requirement (for example, see the restriction requirement dated 11/27/20: device/structure classification H01L23/473 v/s the method classification H01L21/308 having different group/subgroup). 
Furthermore, Applicant has not provided a convincing argument that the materially different processes would not be suitable in producing the claimed interconnect structure.
	The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mok et al., (US Pat. 7180179, hereinafter Mok).

Regarding claim 1, Mok discloses a semiconductor device (SD), comprising:
a semiconductor package (SP) comprising at least one semiconductor die (106, 108 and a device 108 respectively in Fig. 1; col. 7, lines 50-55);
a cap (plate 104 in Fig. 1; col. 7, line 53) disposed over an upper surface of the SP;
a seal (solder connection – not numerically referenced in Fig. 1; col. 7, line 55) located on the SP and between the cap and the SP; and
microstructures (fin structure 120, 122 in Fig. 1, col. 7, lines 50-65) located on the upper surface of the SP, wherein the cap includes conventional an inflow (filling port) channel and an outflow (evacuating port) channel as required (see col. 8, line 7), an active surface of the at least one semiconductor die (see 108 in Fig. 1) 
the seal is disposed around the circulation recess, and the microstructures are located within the circulation recess (solder seal between 104 and 106, 108; 120, 122 within 112 in Fig. 1), and 
the microstructures are connected to the at least one semiconductor die (120 , 122 and 108 respectively in Fig. 1)                 
(Fig. 1).

Regarding claims 2-7 respectively, Mok discloses the entire claimed structure as applied to claim 1 above, including:
a portion of the microstructures protruding from a backside surface of the at least one semiconductor die (see 120 and 108 respectively in Fig. 1);  
the portion of the microstructures includes a shape of pillars (see 120 in Fig. 1), and the cap physically contacts the pillars (see 104 contacting 120 on 108 in Fig. 1, 2D(1)); 
the microstructures are parallel fins extending transversely with respect to a direction joining the inflow channel with the outflow channel (see a variety of configurations of the fin structure 120, 112 in Fig. 1-2D-3, col. 7-8, 10-11); 
the fins extending from the cap toward the SP (122and 106, 108 respectively in Fig. 1);  
a flange physically supporting the cap over the SP (see vertical end portion of 104 over 106, 108 in Fig. 1); and 
the SP further providing a thermal management for conventional high performance, high power/frequency and high operating temperature large-scale devices/SPs for improved reliability (col. 1-2). . 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 8-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mok et al., (US Pat. 7180179, hereinafter Mok) in view of Messina et al., (US Pat. 5239200, hereinafter Messina).


Messina teaches a SP wherein a plurality of semiconductor dies (chips) are cooled in a circulation channel having inlet and an outlet in a cap (cover) with circulation channels branching off towards the semiconductor dies (see dies 16 and 60/70 within 40 respectively in Fig. 6) to provide uniform and efficient cooling for the semiconductor dies as required (see col. 5, lines 30-50; col. 4, line 3).
Mok and Messina are analogous art because they are directed to Chip Packaging and Thermal Management technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Mok, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the element a), as taught by Messina,  so that the desired cooling for the multiple dies can be achieved with improved reliability in Mok’s SD.  

Regarding claim 9, Mok discloses a semiconductor device (SD), comprising:
a semiconductor package (SP) having a first semiconductor die (106, 108 and a device 108 respectively in Fig. 1; col. 7, lines 50-55);
a cap (plate 104 in Fig. 1; col. 7, line 53) disposed over an upper surface of the SP including a conventional an inflow hole (filling port) channel and an outflow 
microstructures (fin structure 120, 122 in Fig. 1, col. 7, lines 50-65) disposed within the recess and on the fluidic path, wherein the microstructures include semiconductor/silicon microstructures (col. 7, lines 60-63) protruded from back surface of the first semiconductor die                 
(Fig. 1).
Mok does not explicitly teach the SP having first and second semiconductor dies electrically connected with each other.
	Messina teaches a multichip interconnect in a SP having a plurality of semiconductor dies (chips)  interconnected through conventional flip chip/solder ball connections on a substrate (see dies 16, 14 and 12 respectively in Fig. 6; col. 3, lines 1-12), the SP including first and second semiconductor dies.   
	Mok and Messina are analogous art because they are directed to Chip Packaging and Thermal Management technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Mok, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the SP having first and second semiconductor dies electrically connected with each other, as taught by 

Regarding claims 10, 13 and 14 respectively, Mok and Messina teach the entire claimed structure as applied to claim 9 above, wherein Mok further teaches:
a) SP further comprising a metallization layer (metal plate 704 in Fig. 7; col. 13, line 54) disposed on the SP covering the circulation recess and disposed between the SP and the cap providing enhanced thermal performance; 
b) a material of the microstructures including carbon nanotubes (322 in Fig. 3B, col. 10, lines 20-35); and
c) a group of the microstructures connected to the cap extends partially into interstices defined by the protruded semiconductor microstructures (for example see 122 from 104 extending into peripheral interstices/gap on protruded microstructure of 108 in Fig. 2D(1).

Regarding claim 12, Mok and Messina teach the entire claimed structure as applied to claim 9 above, except a) the first die has a power consumption higher than that of the second die and the outflow hole overlies the first die.
	The determination of parameters including characteristics of a chip/die (type including memory, logic, etc., power consumption, dimensions, a number/stacking thereof, etc.), positioning, alignment of multiple dies with respect to a heat sink and inflow/outflow of a conduit, die-to-die spacing, etc., in Chip Packaging and Thermal Management Technology art is a subject of routine experimentation and optimization to 
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the element a),  so that the thermal performance and the reliability can be improved in Messina and Mok’s SD.  

7.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mok et al., (US Pat. 7180179, hereinafter Mok), Messina et al., (US Pat. 5239200, hereinafter Messina) and further in view of Molla et al., (US Pat. Appln. 2019/0148138, hereinafter Molla).

Regarding claims 11, Mok and Messina teach the entire claimed structure as applied to claim 9 above, wherein Mok teaches the microstructures being coated with graphite (see col. 10, lines 20-35), but do not explicitly teach those being surface-coated with graphene.
	Molla teaches using highly thermally conductive conventional materials including graphene (see para 0047), graphite, etc., in a SD to provide improved thermal performance.  
	Mok, Messina and Molla are analogous art because they are directed to Chip Packaging and Thermal Management technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Mok, because they are from the same field of endeavor.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAN or Public PAG. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 703-308-0956.

 /NITIN PAREKH/
Primary Examiner, Art Unit 2811